Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 06/01/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-5, 7-9, 11, 15, 17-18 and 20-27 are pending. 
Allowable Subject Matter
Claims 1-5, 7-9, 11, 15, 17-18 and 20-27 are allowed:
Independent claim 1 recites a method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to configure the processor to implement a natural language embedding engine, the method comprising: 
receiving, by the natural language embedding engine executing on the processor, a document data object of an electronic document; 
analyzing, by the natural language embedding engine, a structure of the electronic document to identify one or more structural document elements that have a relationship with the document data object, wherein analyzing the structure of the electronic document comprises applying a set of rules from a rules database representing dependencies within the 
generating, by the natural language embedding engine, a dependency data structure representing the electronic document, wherein edges in the dependency data structure define relationships between document elements, and wherein at least one edge is generated in the dependency data structure to represent at least one relationship between the one or more structural document elements and the document data object; 
executing, by the natural language embedding engine, an embedding operation on the document data object based on the at least one relationship in the dependency data structure to thereby represent the document data object as a vector data structure; and 
performing, by a natural language processing engine executing in the data processing system, a natural language processing operation on the document data object based on the vector data structure, wherein the one or more structural document elements comprise one or more structural document elements that are non-local non-contiguous with the document data object.
Claim 11 recites a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed in a data processing system, causes the data processing system to perform the method of claim 1. Claim 20 recites an apparatus comprising: at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by one or more processors of the at least one processor, causes the one or more processors to perform the method of claim 1.
Qi teaches using M-dimensional feature vector g(d) to represent semantic embedding of current document d (¶75). Further, Qi try to force feature vector representation of two documents with similar meanings to have closer representation while forcing two documents with different meanings to have dissimilar representations (¶76). Qi does not disclose the combination of limitations set forth in the independent claims. 
Quirk et al (US 20170351749 A1) teaches training a classifier to identify entity relations / semantic dependencies in a document (¶16). In particular, each sentence in a document is processed to identify nodes and edges (dependency links between nodes) to construct a graph (links between dependent words) (¶21-22). A classifier is trained to identify relations in document based on one or more dependency paths to each of relevant entities in the document (¶26) in order to predict relation between relevant entities (¶29) and to populate a knowledge base (¶30). The trained classifier including the populated knowledge base may be applied to other documents to identify relations between relevant entities (¶35). For example, knowledge base contains entity relation between colorectal cancer and BRAF (a particular type of cancer and a genetic mutation) such that the classifier may apply that rule to identify relevant entities in another document to identify genetic links to other types of cancer (¶16 and ¶35).
Here, the rule from the knowledge base (i.e., rules database) represents dependencies between a particular type of cancer and a genetic mutation in one document about colorectal cancer and BRAF, and applying that rule to other documents to identify genetic links to other types of cancer described in the other documents and thus representing dependencies between the other types of cancer and other genetic links in the other documents. Therefore, the rules do not represent dependencies between the document that trained the classifier (i.e., external knowledge source) and the other documents.  
Therefore, claims 1, 11, and 20 (along with claims dependent on claims 1, 11, and 20) are allowed over the available prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/13/2021